
	
		110th CONGRESS
		1st Session
		S. 680
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To ensure proper oversight and
		  accountability in Federal contracting, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
			 Accountability in Government
			 Contracting Act of 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Acquisition workforce
				Sec. 101. Federal acquisition workforce.
				TITLE II—Competition and accountability
				Sec. 201. Requirement for purchase of property and services
				pursuant to multiple award contracts.
				Sec. 202. Statement of work requirements for certain task or
				delivery orders.
				Sec. 203. Protests of task and delivery orders.
				Sec. 204. Publication of justification and approval
				documents.
				Sec. 205. Limitation on length of certain noncompetitive
				contracts.
				Sec. 206. Prohibition on award of certain large task or
				delivery order contracts for services.
				Sec. 207. Guidance on use of tiered evaluations of offers for
				contracts and task orders under contracts.
				Sec. 208. Guidance on use of cost-reimbursement
				contracts.
				Sec. 209. Preventing conflicts of interest.
				Sec. 210. Linking of award and incentive fees to acquisition
				outcomes.
				TITLE III—Accountability and administration
				Sec. 301. Definitizing of letter contracts.
				Sec. 302. Preventing abuse of interagency contracts and
				assisted acquisition services.
				Sec. 303. Purchase card waste elimination.
				Sec. 304. Lead systems integrators.
				Sec. 305. Limitations on tiering of subcontractors.
				Sec. 306. Responsibility of contractors that are serious
				threats to national security.
				Sec. 307. Required certification of program managers for
				Department of Homeland Security level one programs.
				Sec. 308. Elimination of one-year limitation on interest due on
				late payments to contractors.
				Sec. 309. Ensuring that Federal employees perform inherently
				governmental work.
				Sec. 310. Report on Acquisition Advisory Panel report
				implementation.
				Sec. 311. Report by the Government Accountability
				Office.
				Sec. 312. Mapping and surveying services.
				Sec. 313. Timely and accurate transmission of information
				included in Federal Procurement Data System.
				Sec. 314. Use of existing funds for regulations and
				reports.
			
		3.DefinitionsIn this Act:
			(1)Except as
			 otherwise provided, the term executive agency has the meaning
			 given such term in section 4 of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 403).
			(2)The term
			 assisted acquisition means a procedure by which an executive
			 agency needing supplies or services (the requesting agency) obtains them from
			 another executive agency (the servicing agency). The term includes acquisitions
			 under section 1535 of title 31, United States Code (commonly referred to as the
			 Economy Act), title III of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 251 et seq.), the Clinger-Cohen
			 Act of 1996 (division E of Public Law 104–106), and the Government Management
			 Reform Act of 1994 (Public Law 103–356; 108 Stat. 3410).
			(3)The term
			 micro-purchase means a purchase in an amount not in excess of the
			 micro-purchase threshold, as defined in section 32 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 428).
			(4)The term
			 multi-agency contract means any contract available for use by more
			 than 1 executive agency.
			IAcquisition
			 workforce
			101.Federal
			 acquisition workforce
				(a)Associate
			 Administrator for acquisition workforce programsSection 6 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 405) is amended by adding at the end the
			 following new subsection:
					
						(l)The
				Administrator shall designate a member of the Senior Executive Service as the
				Associate Administrator for Workforce Programs. The Associate Administrator for
				Workforce Programs shall be located in the Federal Acquisition Institute, or
				its successor. The Associate Administrator shall be responsible for—
							(1)supervising
				the acquisition workforce training fund established under section
				37(h)(3);
							(2)administering
				the government-wide acquisition intern program established under section
				43;
							(3)developing,
				in coordination with Chief Acquisition Officers and Chief Human Capital
				Officers, a human capital strategic plan for the acquisition workforce of the
				Federal Government;
							(4)reviewing and
				providing input to individual agency acquisition workforce succession
				plans;
							(5)recommending
				to the Administrator and other senior government officials appropriate
				programs, policies, and practices to increase the quantity and quality of the
				Federal acquisition workforce; and
							(6)carrying out
				such other functions as the Administrator may
				assign.
							.
				(b)Government-wide
			 Acquisition Intern ProgramThe Office of Federal Procurement Policy
			 Act (41 U.S.C. 403 et seq.) is amended by adding at the end the following new
			 section:
					
						43.Government-wide
				Acquisition Intern Program
							(a)Establishment
				of programThe Administrator shall establish a government-wide
				Acquisition Intern Program to strengthen the Federal acquisition workforce to
				carry out its key missions through the Federal procurement process. The
				Administrator shall have a goal of involving not less than 200 college
				graduates per year in the Acquisition Intern Program.
							(b)Administration
				of programsThe Associate Administrator for Acquisition Workforce
				Programs designated under section 6(l) shall be responsible for the management,
				oversight, and administration of the Acquisition Intern Program and shall give
				strong consideration to utilizing existing similar programs and seek to build
				upon those programs instead of replacing them or creating new programs.
							(c)Terms of
				Acquisition Intern Program
								(1)Business-related
				course work requirement
									(A)In
				generalEach participant in the Acquisition Intern Program shall
				have completed 24 credit hours of business-related college course work by not
				later than 3 years after admission into the program.
									(B)Certification
				criteriaThe Administrator shall establish criteria for
				certifying the completion of the course work requirement under subparagraph
				(A).
									(2)Structure
				of programThe Acquisition Intern Program shall consist of one
				year of preparatory education and training in Federal procurement followed by 3
				years of on-the-job training and development focused on Federal procurement but
				including rotational assignments in other functional areas.
								(3)Employment
				status of internsInterns participating in the Acquisition Intern
				Program shall be considered probationary employees without civil service
				protections under chapter 33 of title 5, United States Code. In administering
				any personnel ceiling applicable to an executive agency or a unit of an
				executive agency, an individual assigned as an intern under the program shall
				not be counted.
								(4)Agency
				management of programThe Chief Acquisition Officer of each
				executive agency, in consultation with the Chief Human Capital Officer of such
				agency, shall establish a central intern management function in the agency to
				supervise and manage interns participating in the Acquisition Intern
				Program.
								.
				(c)Contingency
			 contracting corpsThe Office of Federal Procurement Policy Act
			 (41 U.S.C. 403 et seq.), as amended by subsection (b), is further amended by
			 adding at the end the following new section:
					
						44.Contingency
				Contracting Corps
							(a)EstablishmentThe
				Administrator shall establish a government-wide Contingency Contracting Corps
				(in this section, referred to as the Corps). The members of the
				Corps shall be available for deployment in responding to disasters, natural and
				man-made, and contingency operations both within and outside the continental
				United States.
							(b)MembershipMembership
				in the Corps shall be voluntary and open to all Federal employees, including
				uniformed members of the Armed Services, who are currently members of the
				Federal acquisition workforce.
							(c)Education and
				trainingThe Administrator may establish additional educational
				and training requirements, and may pay for these additional requirements from
				funds available in the acquisition workforce training fund.
							(d)Clothing and
				equipmentThe Administrator shall identify any necessary clothing
				and equipment requirements, and may pay for this clothing and equipment from
				funds available in the acquisition workforce training fund.
							(e)SalaryThe
				salaries for members of the Corps shall be paid by their parent agencies out of
				existing appropriations.
							(f)Authority To
				deploy the corpsThe Administrator, or the Administrator's
				designee, shall have the authority to determine when members of the Corps shall
				be deployed, in consultation with the head of the agency or agencies employing
				the members to be deployed.
							(g)Annual
				report
								(1)In
				generalThe Administrator shall provide to the Committee on
				Homeland Security and Governmental Affairs and the Committee on Armed Services
				of the Senate and the Committee on Oversight and Government Reform and the
				Committee on Armed Services of the House of Representatives an annual report on
				the status of the Contingency Contracting Corps.
								(2)ContentAt
				a minimum, each report under paragraph (1) shall include the number of members
				of the Contingency Contracting Corps, the fully burdened cost of operating the
				program, the number of deployments of members of the program, and the
				performance of members of the program in
				deployment.
								.
				(d)Acquisition and
			 contracting training programsThe head of each executive agency,
			 after consultation with the Associate Administrator for Acquisition Workforce
			 Programs, shall establish and operate acquisition and contracting training
			 programs. Such programs shall—
					(1)have curricula
			 covering a broad range of acquisition and contracting disciplines corresponding
			 to the specific acquisition and contracting needs of the agency
			 involved;
					(2)be developed and
			 applied according to rigorous standards; and
					(3)be designed to
			 maximize efficiency, through the use of self-paced courses, online courses,
			 on-the-job training, and the use of remote instructors, wherever such features
			 can be applied without reducing the effectiveness of the training or negatively
			 impacting academic standards.
					(e)Government-wide
			 policies and evaluationThe Administrator shall issue policies to
			 promote the development of performance standards for training and uniform
			 implementation of this subsection by executive agencies, with due regard for
			 differences in program requirements among agencies that may be appropriate and
			 warranted in view of the agency mission. The Administrator shall evaluate the
			 implementation of the provisions of subsection (d) by executive
			 agencies.
				(f)Chief
			 acquisition officer authorities and responsibilitiesSubject to
			 the authority, direction, and control of the head of an executive agency, the
			 Chief Acquisition Officer of such agency shall carry out all powers, functions,
			 and duties of the head of the agency with respect to implementation of
			 subsection (d). The Chief Acquisition Officer shall ensure that the policies of
			 the agency head established in accordance with such subsection are implemented
			 throughout the agency.
				(g)Acquisition and
			 contracting training reportingThe Administrator shall ensure
			 that the heads of executive agencies collect and maintain standardized
			 information on the acquisition and contracting workforce related to the
			 implementation of subsection (d).
				(h)Acquisition
			 workforce human capital succession plan
					(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, each Chief Acquisition Officer for an executive agency appointed
			 pursuant to section 16 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 414) shall develop, in consultation with the Chief Human Capital Officer
			 for the agency and the Associate Administrator for Acquisition Workforce
			 Programs, a succession plan consistent with the agency's strategic human
			 capital plan for the recruitment, development, and retention of the agency’s
			 acquisition workforce, with a particular focus on warranted contracting
			 officers and program managers of the agency.
					(2)Content of
			 planThe acquisition workforce succession plan shall
			 address—
						(A)recruitment
			 goals for personnel from procurement intern programs;
						(B)the agency's
			 acquisition workforce training needs;
						(C)actions to
			 retain high performing acquisition professionals who possess critical relevant
			 skills;
						(D)recruitment
			 goals for personnel from the Federal Career Intern Program; and
						(E)recruitment
			 goals for personnel from the Presidential Management Fellows Program.
						(i)Authorization
			 of appropriations for acquisition programs
					(1)AuthorizationThere
			 is authorized to be appropriated $5,000,000 for each of fiscal years 2008 and
			 2009 for the acquisition workforce training fund.
					(2)Use of
			 FundsAmounts appropriated pursuant to the authorization of
			 appropriations in paragraph (1) shall be used for—
						(A)the establishment
			 salary of the Associate Administrator for Acquisition Workforce Training
			 Programs;
						(B)the establishment
			 and operations of the Acquisition Intern Program and the Contingency
			 Contracting Corps;
						(C)the costs of
			 administering the acquisition workforce training fund, not to exceed 10 percent
			 of the total funds available in the Fund; and
						(D)the equipping,
			 education, and training of participants in the Acquisition Intern Program,
			 personnel recruited from the Presidential Management Fellowship Program,
			 personnel recruited from the Federal Career Intern Program, and Contingency
			 Contracting Corps Program.
						(3)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1) shall remain available until expended.
					(j)Elimination of
			 sunset provision for acquisition workforce training fundSection
			 37(h)(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 433(h)(3))
			 is amended by striking subparagraph (H).
				(k)Training in the
			 acquisition of architect and engineering servicesThe
			 Administrator for Federal Procurement Policy shall ensure that a sufficient
			 number of Federal employees are trained in the acquisition of architect and
			 engineering services.
				(l)Extension of
			 direct hiring authoritySection 1413(b) of the Services
			 Acquisition Reform Act of 2003 (title XIV of Public Law 108–136) is amended by
			 striking September 30, 2007 and inserting September 30,
			 2010.
				(m)Qualifications
			 of Chief Acquisition OfficersSection 16(a) of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 414) is amended by adding at the end
			 the following new paragraph:
					
						(2)Chief Acquisition Officers shall be
				appointed from among persons who have an extensive management
				background.
						.
				(n)Utilization of
			 recruitment and retention authoritiesThe Administrator for
			 Federal Procurement Policy, in coordination with the Director of the Office of
			 Personnel Management, shall encourage agencies to utilize existing authorities,
			 including direct hire authority and tuition assistance programs, to recruit and
			 retain acquisition personnel and consider recruiting acquisition personnel who
			 may be retiring from the private sector, consistent with existing laws and
			 regulations.
				IICompetition
			 and accountability
			201.Requirement
			 for purchase of property and services pursuant to multiple award
			 contracts
				(a)Regulations
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Administrator for Federal Procurement Policy shall promulgate
			 in the Federal Acquisition Regulation, regulations requiring competition in the
			 purchase of property and services by all executive agencies pursuant to
			 multiple award contracts.
				(b)Content of
			 regulations
					(1)In
			 generalThe regulations required by subsection (a) shall provide,
			 at a minimum, that each individual purchase of property or services in excess
			 of the simplified acquisition threshold that is made under a multiple award
			 contract shall be made on a competitive basis unless a contracting
			 officer—
						(A)waives the
			 requirement on the basis of a determination that—
							(i)one
			 of the circumstances described in paragraphs (1) through (4) of section 303J(b)
			 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 253j(b)) or section 2304c(b) of title 10, United States Code, applies to such
			 individual purchase; or
							(ii)a
			 law expressly authorizes or requires that the purchase be made from a specified
			 source; and
							(B)justifies the
			 determination in writing.
						(2)Competitive
			 basis proceduresFor purposes of this subsection, an individual
			 purchase of property or services is made on a competitive basis only if it is
			 made pursuant to procedures that—
						(A)except as
			 provided in paragraph (3), require fair notice of the intent to make that
			 purchase (including a description of the work to be performed and the basis on
			 which the selection will be made) to be provided to all contractors offering
			 such property or services under the multiple award contract; and
						(B)afford all
			 contractors responding to the notice a fair opportunity to make an offer and
			 have that offer fairly considered by the official making the purchase.
						(3)Exception to
			 notice requirement
						(A)In
			 generalNotwithstanding paragraph (2)(A), and subject to
			 subparagraph (B), notice may be provided to fewer than all contractors offering
			 such property or services under a multiple award contract as described in
			 subsection (d)(2)(A) if notice is provided to as many contractors as
			 practicable.
						(B)Limitation on
			 exceptionA purchase may not be made pursuant to a notice that is
			 provided to fewer than all contractors under subparagraph (A) unless—
							(i)offers were
			 received from at least 3 qualified contractors; or
							(ii)a
			 contracting officer of the executive agency determines in writing that no
			 additional qualified contractors were able to be identified despite reasonable
			 efforts to do so.
							(c)Notice
			 requirements related to sole source task or delivery ordersThe
			 Administrator for Federal Procurement Policy shall promulgate regulations in
			 the Federal Acquisition Regulation requiring the head of each executive
			 agency—
					(1)to publish on
			 FedBizOpps notice of all sole source task or delivery orders in excess of the
			 simplified acquisition threshold (as defined by section 4 of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 403)) that are placed against
			 multiple award contracts or multiple award blanket purchase agreements not
			 later than 10 days after such orders are placed, except in the event of
			 extraordinary circumstances or classified orders; and
					(2)to publish on
			 the Internet website of the executive agency and on FedBizOpps the
			 justification and approval documents related to sole source task or delivery
			 orders placed against multiple award contracts or multiple award blanket
			 purchase agreements not later than 14 days after such orders are placed, except
			 in the event of extraordinary circumstances or classified orders.
					(d)DefinitionsIn
			 this section:
					(1)The term
			 individual purchase means a task order, delivery order, or other
			 purchase.
					(2)The term
			 multiple award contract means—
						(A)a contract that
			 is entered into by the Administrator of General Services under the multiple
			 award schedule program referred to in section 2302(2)(C) of title 10, United
			 States Code;
						(B)a multiple award
			 task order contract that is entered into under the authority of sections 2304a
			 through 2304d of title 10, United States Code, or sections 303H through 303K of
			 the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253h
			 through 253k); and
						(C)any other
			 indefinite delivery, indefinite quantity contract that is entered into by the
			 head of an executive agency with 2 or more sources pursuant to the same
			 solicitation.
						(e)ApplicabilityThe
			 regulations promulgated by the Administrator for Federal Procurement Policy
			 pursuant to subsection (a) shall take effect not later than 180 days after the
			 date of the enactment of this Act and shall apply to all individual purchases
			 of property or services that are made under multiple award contracts on or
			 after such effective date, without regard to whether the multiple award
			 contracts were entered into before, on, or after such effective date.
				202.Statement
			 of work requirements for certain task or delivery orders
				(a)Civilian
			 contractsSection 303J(c) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253j(c)) is amended to read as
			 follows:
					
						(c)Statement
				of work and selection basis
							(1)In
				generalA task or delivery order shall include a statement of
				work that clearly specifies all tasks to be performed or property to be
				delivered under the order.
							(2)Task or
				delivery orders in excess of the threshold for use of simplified procedures for
				commercial itemsThe statement of work for a task or delivery
				order in excess of the threshold for use of simplified procedures for
				commercial items under a task or delivery order contract shall be made
				available to each contractor awarded such contract and shall—
								(A)include a
				clear statement of the executive agency's requirements;
								(B)permit a
				reasonable response period;
								(C)disclose the
				significant factors and sub-factors that the executive agency expects to
				consider in evaluating proposals, including cost, price, past performance, and
				the relative importance of those and other factors;
								(D)in the case
				of an award that is to be made on a best value basis, include a written
				statement documenting the basis for the award and the relative importance of
				quality, past performance, and price or cost factors; and
								(E)provide an
				opportunity for a post-award debriefing consistent with the requirements of
				section
				303B(e).
								.
				(b)Defense
			 contractsSection 2304c(c) of title 10, United States Code, is
			 amended to read as follows:
					
						(c)Statement
				of work and selection basis
							(1)In
				generalA task or delivery order shall include a statement of
				work that clearly specifies all tasks to be performed or property to be
				delivered under the order.
							(2)Task or
				delivery orders in excess of the threshold for use of simplified procedures for
				commercial itemsThe statement of work for a task or delivery
				order in excess of the threshold for use of simplified procedures for
				commercial items under a task or delivery order contract shall be made
				available to each contractor awarded such contract and shall—
								(A)include a
				clear statement of the agency's requirements;
								(B)permit a
				reasonable response period;
								(C)disclose the
				significant factors and sub-factors that the agency expects to consider in
				evaluating proposals, including cost, price, past performance, and the relative
				importance of those and other factors;
								(D)in the case
				of an award that is to be made on a best value basis, include a written
				statement documenting the basis for the award and the relative importance of
				quality, past performance, and price or cost factors; and
								(E)provide an
				opportunity for a post-award debriefing consistent with the requirements of
				section 2305(b)(5) of this
				title.
								.
				203.Protests
			 of task and delivery orders
				(a)Civilian
			 agency contractsSection 303J(d) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253j(d)) is amended to read as
			 follows:
					
						(d)ProtestsA
				protest is not authorized in connection with the issuance or proposed issuance
				of a task or delivery order except for—
							(1)a protest on
				the ground that the order increases the scope, period, or maximum value of the
				contract under which the order is issued; or
							(2)a protest by
				an interested party of an order valued at greater than the threshold
				established pursuant to section 203(c) of the Accountability in Government Contracting Act of
				2007.
							.
				(b)Defense
			 contractsSection 2304c(d) of title 10, United States Code is
			 amended to read as follows:
					
						(d)ProtestsA
				protest is not authorized in connection with the issuance or proposed issuance
				of a task or delivery order except for—
							(1)a protest on
				the ground that the order increases the scope, period, or maximum value of the
				contract under which the order is issued; or
							(2)a protest by
				an interested party of an order valued at greater than the threshold
				established pursuant to section 203(c) of the Accountability in Government Contracting Act of
				2007.
							.
				(c)Establishment
			 of thresholdThe Administrator for Federal Procurement Policy
			 shall promulgate a rule in the Federal Acquisition Regulation establishing a
			 threshold for protests under section 303J(d) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253j(d)) and section 2304c(d) of
			 title 10, United States Code, as amended by subsections (a) and (b),
			 respectively. The threshold shall be $5,000,000 unless the Administrator
			 determines that the threshold is unduly burdensome on executive agencies, in
			 which case the Administrator may increase the threshold, but in no case shall
			 the threshold exceed $25,000,000. The threshold shall be $5,000,000 until a
			 final rule is promulgated in accordance with such determination.
				204.Publication
			 of justification and approval documents
				(a)Civilian
			 contractsSection 303(f)(1) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253(f)(1)) is amended—
					(1)in
			 subparagraph (B)(iii), by striking ; and and inserting a
			 semicolon;
					(2)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
					(3)by adding at
			 the end the following new subparagraph:
						
							(D)the justification and approval
				documents are made publicly available on the Internet website of the agency and
				FedBizOpps.
							.
					(b)Defense
			 contractsSection 2304(f) of title 10, United States Code, is
			 amended—
					(1)in
			 subparagraph (B)(iii), by striking ; and and inserting a
			 semicolon;
					(2)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
					(3)by adding at
			 the end the following new subparagraph:
						
							(D)the justification and approval
				documents are made publicly available on the Internet website of the agency and
				FedBizOpps.
							.
					205.Limitation
			 on length of certain noncompetitive contracts
				(a)Civilian
			 agency contractsSection 303(d) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253(d)) is amended by adding at
			 the end the following new paragraph:
					
						(3)(A)The contract period
				of a contract described in subparagraph (B) that is entered into by an
				executive agency pursuant to the authority provided under subsection
				(c)(2)—
								(i)may not exceed the time
				necessary—
									(I)to meet the unusual and compelling
				requirements of the work to be performed under the contract; and
									(II)for the executive agency to enter
				into another contract for the required goods or services through the use of
				competitive procedures; and
									(ii)may not exceed 270 days unless the
				head of the executive agency entering into such contract determines that
				exceptional circumstances apply.
								(B)This paragraph applies to any
				contract in an amount greater than the simplified acquisition threshold (as
				defined by section 4 of the Office of Federal Procurement Policy Act (41 U.S.C.
				403)).
							.
				(b)Defense
			 contractsSection 2304(d) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
					
						(3)(A)The contract period
				of a contract described in subparagraph (B) that is entered into by an agency
				pursuant to the authority provided under subsection (c)(2)—
								(i)may not exceed the time
				necessary—
									(I)to meet the unusual and compelling
				requirements of the work to be performed under the contract; and
									(II)for the agency to enter into
				another contract for the required goods or services through the use of
				competitive procedures; and
									(ii)may not exceed 270 days unless the
				head of the agency entering into such contract determines that exceptional
				circumstances apply.
								(B)This paragraph applies to any
				contract in an amount greater than the simplified acquisition threshold (as
				defined by section 4 of the Office of Federal Procurement Policy Act (41 U.S.C.
				403)).
							.
				206.Prohibition
			 on award of certain large task or delivery order contracts for
			 services
				(a)Civilian
			 Agency ContractsSection 303H(d) of the
			 Federal Property and Administrative Services
			 Act of 1949 (41 U.S.C. 253h(d)) is amended by adding at the end the
			 following new paragraph:
					
						(4)(A)No task or delivery
				order contract for services in an amount estimated to exceed $100,000,000
				(including all options) may be awarded to a single contractor unless the head
				of the executive agency determines in writing that—
								(i)because of the size, scope, or method
				of performance of the requirement, it would not be practical to award multiple
				task or delivery order contracts;
								(ii)the task orders expected under the
				contract are so integrally related that only a single contractor can reasonably
				perform the work; or
								(iii)for any other reason, it is
				necessary in the public interest to award the contract to a single
				contractor.
								(B)The head of the executive agency
				shall notify Congress within 30 days of any determination under subparagraph
				(A)(iii).
							(C)The head of the executive agency
				shall post the justification and approval documents related to a determination
				under subparagraph (A) on the Internet website of the agency and on the Federal
				Business Opportunities (FedBizOpps) Internet
				website.
							.
				(b)Defense
			 ContractsSection 2304a(d) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
					
						(4)(A)No task or delivery
				order contract for services in an amount estimated to exceed $100,000,000
				(including all options) may be awarded to a single contractor unless the head
				of the agency determines in writing that—
								(i)because of the size, scope, or method
				of performance of the requirement, it would not be practical to award multiple
				task or delivery order contracts;
								(ii)the task orders expected under the
				contract are so integrally related that only a single contractor can reasonably
				perform the work; or
								(iii)for any other reason, it is
				necessary in the public interest to award the contract to a single
				contractor.
								(B)The head of the agency shall notify
				Congress within 30 days of any determination under subparagraph
				(A)(iii).
							(C)The head of the agency shall post the
				justification and approval documents related to a determination under
				subparagraph (A) on the Internet website of the agency and on the Federal
				Business Opportunities (FedBizOpps) Internet
				website.
							.
				207.Guidance
			 on use of tiered evaluations of offers for contracts and task orders under
			 contracts
				(a)Guidance
			 requiredThe Administrator for Federal Procurement Policy shall
			 prescribe guidance for executive agencies on the use of tiered evaluations of
			 offers for contracts and for task or delivery orders under contracts. In
			 prescribing such guidance, the Administrator shall give full consideration to
			 the guidance prescribed by the Secretary of Defense under section 816 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10
			 U.S.C. 2305).
				(b)ElementsThe
			 guidance prescribed under subsection (a) shall include a prohibition on the
			 initiation by a contracting officer of a tiered evaluation of an offer for a
			 contract or for a task or delivery order under a contract unless the
			 contracting officer—
					(1)has conducted
			 market research in accordance with part 10 of the Federal Acquisition
			 Regulation in order to determine whether or not a sufficient number of
			 qualified small businesses are available to justify limiting competition for
			 the award of such contract or task or delivery order under applicable law and
			 regulations;
					(2)is unable,
			 after conducting market research under paragraph (1), to make the determination
			 described in that paragraph; and
					(3)includes in
			 the contract file a written explanation of why such contracting officer was
			 unable to make such determination.
					208.Guidance
			 on use of cost-reimbursement contracts
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Administrator for Federal
			 Procurement Policy shall promulgate in the Federal Acquisition Regulation,
			 regulations outlining the proper use of cost-reimbursement contracts.
				(b)ContentThe regulations promulgated under
			 subsection (a) shall include at minimum guidance regarding—
					(1)when and under what circumstances cost
			 reimbursement contracts are appropriate;
					(2)the acquisition plan findings necessary to
			 support a decision to use cost reimbursement contracts; and
					(3)the acquisition
			 workforce resources necessary to award and manage cost reimbursement
			 contracts.
					(c)Inspector
			 general reviewThe Inspector General for each executive agency
			 shall develop and submit as part of its annual audit plan a review of the use
			 of cost reimbursement contracts.
				209.Preventing
			 conflicts of interest
				(a)Organizational
			 conflicts of interestThe
			 Administrator for Federal Procurement Policy shall create new, uniform,
			 government-wide policies aimed at preventing and mitigating organizational
			 conflicts of interest in Federal contracting, including—
					(1)considering
			 development of a standard organizational conflict of interest clause, or a set
			 of standard organizational conflict of interest clauses, for inclusion in
			 solicitations and contracts that set forth the contractor’s responsibilities
			 with respect to its employees, subcontractors, partners, and any other
			 affiliated organizations or individuals;
					(2)addressing
			 conflicts that may arise in the context of developing requirements and
			 statements of work, the selection process, and contract administration;
					(3)ensuring that
			 adequate organizational conflict of interest safeguards are enacted in
			 situations in which contractors are employed by the Federal Government to
			 oversee other contractors or are hired to assist in the acquisition
			 process;
					(4)ensuring that any
			 policies or clauses developed address conflicts of interest that may arise from
			 financial interests, unfair competitive advantages, and impaired objectivity;
			 and
					(5)maintaining a
			 repository of best practices relating to the prevention of organizational
			 conflicts of interest.
					(b)Personal
			 conflicts of interestThe Administrator for Federal Procurement
			 Policy shall create new, uniform, government-wide policies aimed at preventing
			 personal conflicts of interest by contractor employees in Federal contracting,
			 including—
					(1)determining
			 whether greater disclosure, specific prohibitions, or reliance on specified
			 principles will accomplish the end objective of ethical behavior;
					(2)identifying types
			 of contracts that raise heightened concerns for potential conflicts of
			 interest;
					(3)considering the
			 development of a standard ethics clause or a set of standard ethics clauses
			 that set forth the contractor’s responsibility for inclusion in solicitations
			 and contracts; and
					(4)maintaining a
			 repository of best practices relating to the prevention of personal conflicts
			 of interest.
					(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Administrator for Federal Procurement Policy shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Oversight and Government Reform of the House of Representatives a report on
			 actions taken under this section.
				210.Linking of
			 award and incentive fees to acquisition outcomes
				(a)Guidance on
			 linking of award and incentive fees to acquisition outcomesNot
			 later than 180 days after the date of the enactment of this Act, the
			 Administrator for Federal Procurement Policy shall issue guidance, with
			 detailed implementation instructions (including definitions), for executive
			 agencies on the appropriate use of award and incentive fees in Federal
			 acquisition programs.
				(b)ElementsThe
			 guidance under subsection (a) shall—
					(1)ensure that all
			 new contracts using award fees link such fees to acquisition outcomes (which
			 shall be defined in terms of program cost, schedule, and performance);
					(2)establish
			 standards for identifying the appropriate level of officials authorized to
			 approve the use of award and incentive fees in new contracts;
					(3)provide guidance
			 on the circumstances in which contractor performance may be judged to be
			 excellent or superior  and the percentage of the
			 available award fee which contractors should be paid for such
			 performance;
					(4)establish
			 standards for determining the percentage of the available award fee, if any,
			 which contractors should be paid for performance that is judged to be
			 acceptable, average, expected,
			 good, or satisfactory;
					(5)ensure that no
			 award fee may be paid for contractor performance that is judged to be below
			 satisfactory performance or performance that does not meet the basic
			 requirements of the contract;
					(6)provide specific
			 direction on the circumstances, if any, in which it may be appropriate to roll
			 over award fees that are not earned in one award fee period to a subsequent
			 award fee period or periods;
					(7)ensure consistent
			 use of guidelines and definitions relating to award and incentive fees across
			 the Federal Government;
					(8)ensure that each
			 executive agency—
						(A)collects relevant
			 data on award and incentive fees paid to contractors; and
						(B)has mechanisms in
			 place to evaluate such data on a regular basis;
						(9)include
			 performance measures to evaluate the effectiveness of award and incentive fees
			 as a tool for improving contractor performance and achieving desired program
			 outcomes; and
					(10)provide
			 mechanisms for sharing proven incentive strategies for the acquisition of
			 different types of products and services among contracting and program
			 management officials.
					IIIAccountability
			 and administration
			301.Definitizing
			 of letter contracts
				(a)Civilian
			 contractsThe Federal Property and Administrative Services Act of
			 1949 (41 U.S.C. 251 et seq.) is amended by adding at the end the following new
			 section:
					
						318.Definitizing
				of letter contractsThe head
				of an executive agency shall unilaterally determine all missing terms in an
				undefinitized letter contract that have not been agreed upon within 180 days
				after such letter contract has been entered into or before 40 percent of the
				work under such letter contract has been completed. Any terms so determined
				shall be subject to the contract disputes
				process.
						.
				(b)Defense
			 contracts
					(1)Definitizing
			 of letter contractsChapter 137 of title 10, United States Code,
			 is amended by inserting after at the end the following new section:
						
							2334.Definitizing
				of letter contractsThe head
				of an agency shall unilaterally determine all missing terms in an undefinitized
				letter contract that have not been agreed upon within 180 days after such
				letter contract has been entered into or before the funds obligated under such
				letter contract exceed 50 percent of the not-to-exceed cost of the contract.
				Any terms so determined shall be subject to the contract disputes
				process.
							.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								2334. Definitizing of letter
				contracts.
							
							.
					302.Preventing
			 abuse of interagency contracts and assisted acquisition services
				(a)Office of
			 management and budget policy guidance
					(1)Report and
			 guidelinesNot later than one year after the date of the
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall—
						(A)submit to
			 Congress a comprehensive report on interagency acquisitions, including their
			 frequency of use, management controls, cost-effectiveness, and savings
			 generated; and
						(B)issue
			 guidelines to assist the heads of executive agencies in improving the
			 management of interagency acquisitions.
						(2)Matters
			 covered by guidelinesFor purposes of paragraph (1)(B), the
			 Director shall include guidelines on the following matters:
						(A)Procedures
			 for the use of interagency acquisitions to maximize competition, deliver best
			 value to executive agencies, and minimize waste, fraud, and abuse.
						(B)Categories of contracting inappropriate for
			 interagency acquisition, due to high risk of waste, fraud, or abuse.
						(C)Requirements
			 for training acquisition workforce personnel in the proper use of interagency
			 acquisitions.
						(b)Regulations
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Federal Acquisition Regulation shall be revised to require
			 that all assisted acquisitions—
					(1)include a
			 written agreement between the requesting agency and the servicing agency
			 assigning responsibility for the administration and management of the
			 contract;
					(2)include a
			 determination that an assisted acquisition is the best procurement alternative;
			 and
					(3)include
			 sufficient documentation to ensure an adequate audit.
					(c)Agency
			 reporting requirementThe senior procurement executive for each
			 executive agency shall, as directed by the Director of the Office of Management
			 and Budget, submit to the Director annual reports on the actions taken by the
			 executive agency pursuant to the guidelines issued under subsection (a).
				(d)Report on
			 interagency contracting
					(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Administrator for Federal Procurement Policy shall report on a
			 survey of existing interagency contracts.
					(2)ContentThe
			 report under paragraph (1) shall include the following information:
						(A)The number of
			 interagency contracts that are currently in operation, and the scope,
			 sponsoring agencies, primary users, activity levels (in terms of orders and
			 value) for the most recent fiscal year, and rationales for such
			 contracts.
						(B)The level of
			 acquisition activity conducted by the Intergovernmental Revolving Funds
			 (including the Franchise Funds) on behalf of other executive agencies.
						(C)The number of
			 enterprisewide, single agency contracts that are currently in operation, and
			 the scope, activity levels (in terms of orders and value) for the most recent
			 fiscal year, and rationales for such contracts.
						(3)PublicationThe
			 Director of the Office of Management and Budget shall make the report under
			 this subsection publicly available, subject to applicable statutory and
			 regulatory limits on the release of such information.
					(e)Review of
			 Federal Supply Schedule contractsNot later than 270 days after
			 the date of the enactment of this Act, the Administrator of General Services
			 shall review existing Federal Supply Schedule (FSS) contracts to determine
			 whether, in light of the entire inventory of interagency contracts, any of the
			 FSS contracts should be eliminated in order to avoid unnecessary
			 duplication.
				(f)Review and
			 authorization of multi-agency contracts
					(1)Regulations
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Administrator for Federal Procurement Policy shall publish in
			 the Federal Acquisition Regulation, regulations requiring that the acquisition
			 plan in support of multi-agency contracts shall include a business case
			 analysis justifying the award and administration of the contract. At a minimum,
			 the business case shall include the fully burdened cost to the Federal
			 Government of awarding and administering the contract and the impact the
			 contract will have on the ability of the Federal Government to leverage its
			 buying power.
					(2)ReviewNot
			 later than 270 days after the date of enactment of this Act, the Administrator
			 for Federal Procurement Policy, in consultation with the Administrator of
			 General Services, shall review all multi-agency contracts and determine whether
			 each contract is cost effective or redundant with existing contracts available
			 for multi-agency use.
					(3)Approval
			 requiredNo executive agency may exercise an option on an
			 existing multi-agency contract or award a new multi-agency contract without the
			 express written approval of the Administrator for Federal Procurement
			 Policy.
					(4)Evaluation of
			 costsIn determining whether a contract is cost effective, the
			 Administrator shall evaluate the fully burdened costs associated with awarding
			 and maintaining the contract. In the event that the fully burdened costs cannot
			 be determined, the Administrator shall use the same formula for determining
			 agency performance of a function identified in OMB Circular A–76.
					(g)Review of other
			 indefinite delivery, indefinite quantity contracts
					(1)ReviewNot
			 later than 270 days after the date of the enactment of this Act, the head of
			 each executive agency, in consultation with the Administrator for Federal
			 Procurement Policy, shall review all indefinite delivery, indefinite quantity
			 contracts awarded by the executive agency and determine whether those contracts
			 are cost effective or redundant with other contracts within the agency or
			 available for the agency’s use.
					(2)Evaluation of
			 costsIn determining whether a contract is cost effective, the
			 head of the executive agency shall evaluate the fully burdened costs associated
			 with awarding and maintaining the contract. In cases where the fully burdened
			 costs cannot be determined, the Administrator shall use the same formula for
			 determining Agency performance of a function identified in Office of Management
			 and Budget Circular A–76.
					(h)Improved
			 transparency of interagency contracting dataNot later than 180
			 days after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall direct appropriate revisions to the government-wide
			 procurement system known as the Federal Procurement Data System-Next Generation
			 in order to facilitate the collecting and publication of complete and reliable
			 order-level data on interagency contracting transactions.
				(i)Executive
			 agency definedIn this section, the term executive
			 agency includes the Department of Defense, but does not include the
			 military departments and defense agencies.
				303.Purchase
			 card waste elimination
				(a)Requirement
			 for guidance
					(1)Office of
			 Management and Budget Policy GuidanceNot later than 180 days
			 after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall issue guidelines to assist the heads of executive
			 agencies in improving the management of the use of the Governmentwide
			 commercial purchase card for making micro-purchases. The Director shall include
			 guidelines on the following matters:
						(A)Analysis of
			 purchase card expenditures to identify opportunities for achieving savings
			 through micro-purchases made in economical volumes.
						(B)Negotiation
			 of discount agreements with major vendors accepting the purchase card.
						(C)Establishment
			 of communication programs to ensure that purchase cardholders receive
			 information pertaining to the availability of discounts, including programs for
			 the training of purchase cardholders on the availability of discounts.
						(D)Assessment of
			 cardholder purchasing practices, including use of discount agreements.
						(E)Collection
			 and dissemination of best practices and successful strategies for achieving
			 savings in micro-purchases.
						(F)Analysis of
			 purchase card expenditures to identify opportunities for achieving and
			 accurately measuring fair participation of small business concerns in
			 micro-purchases consistent with the national policy on small business
			 participation in Federal procurement set forth in sections 2(a) and 15(g) of
			 the Small Business Act (15 U.S.C.
			 631(a) and 644(g)), and dissemination of best practices for participation of
			 small business concerns in micro-purchases.
						(2)General
			 Services AdministrationThe Administrator of General Services
			 shall—
						(A)continue
			 efforts to improve reporting by financial institutions that issue the
			 Governmentwide commercial purchase card so that the General Services
			 Administration has the data needed to identify opportunities for achieving
			 savings; and
						(B)actively
			 pursue point-of-sale discounts with major vendors accepting the purchase card
			 so that any Federal Government purchaser using the purchase card can benefit
			 from such point-of-sale discounts.
						(3)Agency
			 Reporting RequirementThe senior procurement executive for each
			 executive agency shall, as directed by the Director of the Office of Management
			 and Budget, submit to the Director periodic reports on the actions taken in
			 such executive agency pursuant to the guidelines issued under paragraph
			 (1).
					(4)Congressional
			 OversightNot later than December 31 of the year following the
			 year in which this Act is enacted, and December 31 of each of the ensuing 3
			 years, the Director of the Office of Management and Budget shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Oversight and Government Reform of the House of Representatives a
			 report summarizing for the fiscal year ending in the year in which such report
			 is due the progress made—
						(A)in improving
			 the management of the use of the Governmentwide commercial purchase card for
			 making micro-purchases; and
						(B)in achieving
			 savings in micro-purchases made with such card, expressed in terms of average
			 savings achieved by each executive agency in the use of discount agreements
			 identified in paragraph (1) and the total savings achieved
			 Governmentwide.
						(b)Payments to
			 Federal contractors with Federal tax debtThe General Services Administration, in
			 conjunction with the Internal Revenue Service and the Financial Management
			 Service, shall develop procedures to subject purchase card payments to Federal
			 contractors to the Federal Payment Levy program.
				(c)Reporting
			 of air travel by Federal Government employees
					(1)Annual
			 Reports RequiredThe Administrator of the General Services shall
			 submit annually to the Committee on Homeland Security and Governmental Affairs
			 of the Senate and the Committee on Oversight and Government Reform of the House
			 of Representatives a report on all first class and business class travel by
			 employees of each executive agency undertaken at the expense of the Federal
			 Government.
					(2)ContentThe
			 reports submitted pursuant to paragraph (1) shall include, at a minimum, with
			 respect to each travel by first class or business class—
						(A)the names of
			 each traveler;
						(B)the date of
			 travel;
						(C)the points of
			 origination and destination;
						(D)the cost of
			 the first class or business class travel; and
						(E)the cost
			 difference between such travel and travel by coach class.
						304.Lead
			 systems integrators
				(a)StudyNot later than 180 days after the date of
			 the enactment of this Act, the Administrator for Federal Procurement Policy
			 shall develop a government-wide definition of lead systems integrators and
			 complete a study on the use of such integrators by executive agencies.
				(b)GuidanceNot
			 later than 180 days after the study under subsection (a) is completed, the
			 Administrator for Federal Procurement Policy shall issue guidance on the
			 appropriate use of lead system integrators to ensure that they are used in the
			 best interests of the Federal Government.
				305.Limitations
			 on tiering of subcontractors
				(a)RegulationsThe
			 Administrator for Federal Procurement Policy shall promulgate regulations
			 applicable to contracts described in subsection (b) to minimize the excessive
			 use by contractors of subcontractors or tiers of subcontractors in cases where
			 a subcontractor does not perform work in proportion to any overhead or profit
			 that the subcontractor receives under the contract.
				(b)Covered
			 contractsThis section
			 applies to any cost-reimbursement type contract or task or delivery order in an
			 amount greater than the simplified acquisition threshold (as defined by section
			 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403)).
				306.Responsibility
			 of contractors that are serious threats to national security
				(a)Responsibility
			 of contractorThe contracting officer for an executive agency may
			 consider whether a contractor may pose a serious threat to national security in
			 assessing whether a contractor is responsible enough to be awarded a Federal
			 contract.
				(b)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the
			 Administrator for Federal Procurement Policy shall provide guidance to
			 executive agencies on implementation of this section.
				307.Required
			 certification of program managers for Department of Homeland Security level one
			 programsNot later than one
			 year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall assign to each program of the Department of Homeland Security
			 with an estimated value of more than $100,000,000 at least one program manager
			 certified by the Secretary as competent to administer programs of that
			 size.
			308.Elimination
			 of one-year limitation on interest due on late payments to
			 contractorsSection
			 3901(d)(3)(A) of title 31, United States Code, is amended to read as
			 follows:
				
					(3)(A)Except as provided
				in subparagraph (B), an interest penalty under this chapter does not continue
				to accrue after a claim for an interest penalty is filed in the manner
				described in paragraph
				(2).
						.
			309.Ensuring that
			 Federal employees perform inherently governmental workThe Administrator for Federal Procurement
			 Policy shall—
				(1)analyze the
			 services for which agencies are contracting (other than through the process
			 governed by Office of Management and Budget Circular A–76);
				(2)establish
			 government-wide guidelines to ensure that inherently governmental work is
			 performed by Federal employees; and
				(3)report to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Oversight and Government Reform of the House of Representatives on
			 actions taken under this section not later than 180 days after the date of the
			 enactment of this Act.
				310.Report on
			 Acquisition Advisory Panel report implementation
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives a comprehensive report on
			 implementation of the recommendations of the Acquisition Advisory Panel (in
			 this section referred to as the Panel) established under section
			 1423 of the Services Acquisition Reform Act of 2003 (title XIV of Public Law
			 108–136; 41 U.S.C. 405 note).
				(b)ContentThe report required under subsection (a)
			 shall include—
					(1)a description of
			 the implementation of the recommendations of the Panel; and
					(2)with respect to
			 any recommendations of the Panel not implemented, a justification and
			 discussion of the reasons for not implementing such recommendations.
					311.Report by the
			 Government Accountability Office
				(a)ReportIn order to assess additional actions that
			 should be taken to further improve the acquisition system, the Comptroller
			 General of the United States shall, not later than 1 year after the date of the
			 enactment of this Act, conduct reviews and submit one or more reports to
			 Congress on Federal acquisition policy.
				(b)ContentThe
			 report required under subsection (a) shall include the following:
					(1)An assessment of
			 the 2 statutory standards governing the qualifications of the government’s
			 acquisition workforce and an assessment of the implementation of and practical
			 impact of both standards and whether there should be a single standard for the
			 acquisition workforce.
					(2)A list and
			 assessment of all Federal institutions providing acquisition and program
			 management education and training and a recommendation on the advisability of
			 continuing to offer education and training through multiple institutions or
			 whether education and training should be combined at one government-wide
			 institution.
					(3)A review of
			 agency compliance with Section 1412 of the Services Acquisition Reform Act of
			 2003 (title XIV of Public Law 108–136; 41 U.S.C. 433 note), including whether
			 agencies have appointed Chief Acquisition Officers whose primary duties are
			 acquisition management, and recommendations for the appointment of Chief
			 Acquisition Officers government-wide.
					(c)Government
			 Accountability Office reviewNot later than 18 months after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall review the determinations made by executive agencies under section 303(g)
			 regarding indefinite delivery, indefinite quantity contracts and shall submit
			 to Congress a report on the implementation of requirements related to such
			 determinations.
				312.Mapping and
			 surveying servicesThe
			 Administrator for Federal Procurement Policy shall amend the Federal
			 Acquisition Regulation to provide guidance on contracting for mapping and
			 surveying services in accordance with chapter 11 of title 40, United States
			 Code, to ensure that these services are being procured through appropriate
			 competitive procedures and that offers are evaluated using a
			 qualifications-based selection process.
			313.Timely and
			 accurate transmission of information included in Federal Procurement Data
			 SystemSection 19 of the
			 Office of Federal Procurement Policy Act (41 U.S.C. 417(d)) is amended to read
			 as follows:
				
					(d)Transmission
				and data entry of informationThe head of each executive agency
				shall ensure the accuracy of the information included in the record established
				and maintained by such agency under subsection (a) and shall timely transmit
				such information to the General Services Administration for entry into the
				Federal Procurement Data System referred to in section 6(d)(4), or any
				successor
				system.
					.
			314.Use of existing
			 funds for regulations and reportsProvisions and amendments of this Act
			 requiring the promulgation of regulations or the production of reports shall be
			 carried out using existing funds.
			
	
		
			Passed the Senate
			 November 7, 2007.
			
			Secretary.
		
	
	
	
